Title: From Alexander Hamilton to Rufus King, 15 April 1796
From: Hamilton, Alexander
To: King, Rufus


New York April 15. 1796
My Dear
A letter by yesterday’s Post from our Friend Ames informed me that the Majority (57 concurring) had resolved in a private Meeting to refuse appropriations for the Treaty. A most important crisis ensues. Great evils may result unless good men play their card well & with promptitude and decision. For we must seize and carry along with us the public opinion—& loss of time may be loss of everything.
To me our true plan appears to be the following (I presuppose that a certain communication has been made).
I   The President ought immediately after the House has taken the ground of refusal to send them a solemn Protest. This protest ought to contain reasons in detail against the claim of the House in point of Constitutional right and ought to suggest summarily but with solemnity and energy the danger to the interests & Peace of the Country from the measures of the House—the certainty of a deep wound to our character with foreign Nations & essential destruction of their confidence in the Government concluding with an intimation that in such a state of things he must experience extreme embarrassment in proceeding in any pending or future negotiations which the affairs of the UStates may require inasmuch as he cannot look for due confidence from others nor give them the requisitite expectation that stipulations will be fulfilled on our part.
A copy of this protest to be sent to the Senate for their information. The Senate by resolutions to express strongly their approbation of his principles, to assure him of their firm support & to advise him to proceed in the execution of the Treaty on his part in the confidence that he will derive from the virtue & good sense of the people, constitutionaly exerted, eventual & effectual support—& may still be the instrument of preserving the Constitution the Peace & the Honor of the Nation.
Then the Merchants to meet in the Cities & second by their resolutions the measures of the President & Senate further addressing their fellow Citizens to cooperate with them. Petitions afterwards to be handed throughout the U States.
The Senate to hold fast & consent to no adjournment till the expiration of the term of service of the present House unless provision [is] made.
The President to cause a confidential communication to be made to the British stating candidly what has happened; his regrets, his adherence nevertheless to the Treaty, his resolution to persist in the Execution as far as depends on the Executive & his hope that the faith of the Country will be eventually preserved.
I prefer that measures should begin with a Protest of the President—as it will be in itself proper & there will be more chance of success if the Contest appears to be with him & the Senate auxiliaries than in the reverse.
But in all this business celerity decision & an imposing attitude are indispensable. The Glory of the President, the safety of the Constitution, the greatest interests depend upon it. Nothing will be wanting here. I do not write to the President on the subject.
An idea has come from Cooper of an intention in our friends in the House of Representatives to resist the execution of the other Treaties, the Spanish & Algerine, unless coupled with the British. But this will be altogether wrong & impolitic. The misconduct of the other party cannot justify in us an imitation of their principles. Tis best I think that the first course should be given to the other Treaties. Or at most if a feint of opposition is deemed adviseable it ought to be left to the Senate by postponement &c. But even this is very delicate & very questionable.
Let us be Right, because to do right is intrinsically proper & I verily believe it is the best means of securing final success & let our adversaries have the whole glory of sacrificing the interests of the Nation.
Yrs Affecly
A Hamilton
P.S. If the Treaty is not executed the President will be called upon by regard to his character & the public good to keep his post till another House of Representatives has pronounced.

Rufus King Esq
